UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A (Amendment Number 2) Under the Securities Exchange Act of 1934 ZORO MINING CORP. (Name of Issuer) Shares of Common Stock, par value $0.00001 per share (Title of Class of Securities) 98977W201 (CUSIP Number) HAROLD W. GARDNER 3040 North Campbell Avenue #110 Tucson, Arizona 85719 Telephone No. 520.299.0390 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) December 2, 2009 (Date of Event Which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this schedule because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following boxo. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act. 1 1.
